Exhibit 10.56

Portions of this document have been redacted.  Redacted sections marked with
“*****.”

COLLABORATION AND LICENSE AGREEMENT

This Collaboration and License Agreement (the “Agreement”) between AVI
BioPharma, Inc. of One S.W. Columbia, Suite 1105, Portland OR 97258 (“AVI”) and
ERCOLE BIOTECH, INC., of 79 TW Alexander Dr., Bldg 4401, Suite 200, Research
Triangle Park, NC 27709 (“Ercole”) is entered into and made effective this 19th
day of December 2006 (the “Effective Date”).

OVERVIEW

Collaboration and Cross Licenses

AVI owns or controls certain patents related to morpholino chemistry (the “AVI
Patents”), including those licensed under that certain Agreement between AVI and
Anti-Gene Development Group effective May 19, 1993 and amended March, 2000 (the
“AGDG Agreement”).

Ercole controls certain patents (the “Isis Splicing Patents”, as identified on
Exhibit 5) related to RNA splicing licensed under that certain Collaboration and
License Agreement between Ercole and Isis Pharmaceuticals effective May 16, 2003
(the “Isis CLA”).

Ercole controls certain patents (the “Ercole Splicing Patents”) related to RNA
splicing licensed under that certain License Agreement between Ercole and The
University of North Carolina at Chapel Hill effective October 15, 2001 (the “UNC
License”).

The Parties wish to collaborate in the areas of drug discovery and medicinal
chemistry, as further described below and in the Research Plan. Each Party will
choose a fixed pool of exclusive Gene Targets for their research and development
efforts and will receive an exclusive license to practice under specified
patents owned or controlled by the other Party to discover and develop Products
that modify such exclusive Gene Targets (either “Ercole-AVI Exclusive Products”
or “AVI Exclusive Products,” each as further defined below). In exchange for
these exclusive licenses and the contribution of each Party to the other Party’s
efforts to develop Splicing Modulators, each Party will pay royalties and
milestones on the development and sale of Products.

Ercole and AVI will design and identify morpholino and morpholino peptide
conjugate splice switching oligomers that modulate the splicing of Ercole-AVI
Exclusive Targets and the AVI Exclusive Targets.  For each Ercole-AVI Exclusive
Target, AVI will provide Splicing Modulators to be tested for their ability to
modulate splicing.

Ercole will collaborate with AVI regarding AVI Exclusive Target drug discovery
and development as requested by AVI, including but not limited to: compound
identification, mRNA binding locations, in vitro assays and preclinical testing.


--------------------------------------------------------------------------------


Capitalized terms used in this Agreement have the meanings set forth in Exhibit
1.

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:


ARTICLE 1.               COLLABORATIVE RESEARCH PLAN

1.1  General; Collaboration Term.

(a)                                  Ercole and AVI will work together under the
direction of the Steering Committee to execute the Research Plan to develop
Splicing Modulators.

(b)                                 The Collaboration Term will begin on the
Effective Date and will continue for three (3) years unless earlier terminated
due to termination of the Agreement under Sections 8.2 or 8.3, or unless
terminated or extended upon mutual agreement of the Parties. Expiration or
earlier termination of the Collaboration will not affect the other provisions of
this Agreement.

1.2  Targets:  General.

Ercole and AVI will each select ***** exclusive Gene Targets (“Exclusive
Targets”) for their research and development efforts. The Exclusive Targets
selected by Ercole will be “Ercole-AVI Exclusive Targets” hereunder and will be
designated Ercole Exclusive Targets under the Isis CLA.  The Exclusive Targets
selected by AVI will be “AVI Exclusive Targets” hereunder and will also be
designated Ercole Exclusive Targets under the Isis CLA.  Exhibit 2 hereto
contains a list of the initial Ercole-AVI Exclusive Targets and, subject to the
Isis CLA, the initial AVI Exclusive Targets as of the Effective Date. Promptly
following the Effective Date, Ercole will propose the initial AVI Exclusive
Targets as “Ercole Exclusive Targets” under the Isis CLA in accordance with the
procedures provided for in Article 1 of the Isis CLA and will cooperate with AVI
to select a replacement in the event that any such proposed target is rejected
by Isis.  Gene Targets may be added to and removed from Exhibit 2 in accordance
with the terms of this Section and Section 1.3.

1.3  Targets:  Designation, Approval and Replacement.

(a)                                  Number of Exclusive Targets.  Pursuant to
Section 1.3(b), each Party may increase its respective Gene Target limit beyond
the initial ***** Gene Targets by paying ***** per each additional Gene Target.
Subject to the Isis CLA, if AVI desires to increase its Gene Target limit, it
will pay Ercole ***** for each additional Gene Target, which Ercole will pay to
Isis in order to designate the additional Gene Target as an Ercole Exclusive
Target under the Isis CLA. If Ercole desires to increase its Gene Target limit,
Ercole will pay Isis as required by the Isis CLA for each additional Gene Target
in order to designate the additional Gene Target as an Ercole Exclusive Target
under the Isis CLA.

(b)                                 Exclusive Target Substitutions or
Additions.  The Parties will designate any additional or substitute Exclusive
Targets as follows:


--------------------------------------------------------------------------------


(1)           Target Request.  The Party who wishes to designate a new Gene
Target as one of its Exclusive Targets (the “Requesting Party”) will provide the
other Party (the “Reviewing Party”) with written notice (the “Request Notice”)
of the Gene Target it wishes to designate as an Exclusive Target (the “Proposed
Exclusive Target”).  The Request Notice will include the gene name and the NCBI
accession number, ENSEMBL number or nucleic acid sequence for the Proposed
Exclusive Target.

(2)           Target Review.  Within thirty (30) days of receiving the Request
Notice, the Reviewing Party will notify the Requesting Party in good faith and
in writing regarding (A) whether the Proposed Exclusive Target is subject to the
Reviewing Party’s own Active Program and (B) the nature of any contractual
obligations to a Third Party, including under the Isis CLA, in effect at the
time of the Request Notice that would preclude the Reviewing Party from granting
a license under Section 2 or collaborating with the Requesting Party with
respect to the Proposed Exclusive Target (the “Review Notice”).

(3)           Target Rejection due to Active Program.  If the Proposed Exclusive
Target is subject to the Reviewing Party’s own Active Program, the Proposed
Exclusive Target will be rejected and will not become an Exclusive Target of the
Requesting Party. If the Proposed Exclusive Target is not rejected under this
subsection (3), the Proposed Exclusive Target will become an Exclusive Target of
the Requesting Party and will be added to the Requesting Party’s list of
Exclusive Targets on Exhibit 2.

(4)           Target Acceptance; Limitations.  If the Proposed Exclusive Target
is subject to contractual limitations as identified in the Review Notice under
Section 1.3(b)(2), then within fifteen (15) days of receiving the Review Notice,
the Requesting Party must notify the Reviewing Party whether or not it accepts
the Proposed Exclusive Target subject to the contractual limitations set forth
in the Review Notice.  If the Requesting Party accepts the Proposed Exclusive
Target, then the accepted Proposed Exclusive Target will become an Exclusive
Target of the Requesting Party and will be added to the Requesting Party’s list
of Exclusive Targets on Exhibit 2; provided, however that, with respect to such
accepted Exclusive Target, the licenses granted under Section 2 below will be
limited as described in the Review Notice.

(c)   Exclusive Target Removal.

(1)           After the Effective Date, a Party may remove Gene Targets from its
list of Exclusive Targets on Exhibit 2, by (i) providing the other Party written
notice of its election to do so and (ii) updating the list on Exhibit 2 to
remove the Gene Target; provided, however, that each Party may only remove up to
***** Gene Targets from its list of Exclusive Targets in any six month period. 
In addition, once a Party removes a Gene Target from its list of Exclusive
Targets, such Party cannot attempt to re-designate the removed Gene Target as an
Exclusive Target until two years have passed from the date such Gene Target was
removed other than by operation of Section 1.3(b)(3).

(2)           The Parties shall use commercially reasonable efforts to develop
and commercialize Products against each of its Exclusive Targets. If a Party is
not making


--------------------------------------------------------------------------------


such an effort, it must provide a sufficient written justification to the other
Party or enter into discussions with the other Party, if requested, regarding
surrender of its license hereunder to such Exclusive Targets.

1.4  Collaborative Research Plan.

General Overview.  Ercole and AVI will identify and develop Splicing Modulators
that modulate the splicing of Ercole-AVI Exclusive Targets and AVI Exclusive
Targets, as more specifically described in the Research Plan. All data and
information generated as a result of either Party’s identification of Splicing
Modulators that modulate the splicing of Ercole-AVI Exclusive Targets shall be
owned by Ercole. All data and information generated as a result of either
Party’s identification of Splicing Modulators that modulate the splicing of AVI
Exclusive Targets shall be owned by AVI. Ownership of Splicing Modulators and
any resultant patents will be determined pursuant to Section 4.1(d).

1.5  Steering Committee.

(a)           Members. The Parties shall establish a Steering Committee within
thirty (30) calendar days from the Effective Date. The Steering Committee will
be the key management, decision making and liaison body in relation to the
Research Plan and shall:

(i)            consist of two (2) representatives of Ercole and two (2)
representatives of AVI, as notified by such Party to the other Party from time
to time in writing. Each representative of a Party shall have one vote;

(ii)           be chaired by a representative chosen by AVI;

(iii)          hold meetings in person or over the telephone as frequently as
the members of the Steering Committee may agree shall be necessary during the
period of the Research Program or more frequently upon the reasonable request of
either Party but in no event less than once every six (6) months. Dates of
meetings to be held in person shall be agreed by the Parties not less than
thirty (30) days beforehand. Responsibility for arranging the meetings,
including providing notice and an agenda shall rest with the chairman;

(iv)          appoint a secretary who shall be responsible for sending draft
minutes of each meeting without undue delay (but in no event more than thirty
(30) days after the applicable meeting).

(b)           Duties. The Steering Committee shall be in charge of the matters
described below:

(i)            managing, reviewing and/or amending the Research Plan, provided
however, that the Steering Committee shall have no authority to decide any
substantial change in the scope of the Research Plan which would materially
increase the costs thereof. Such change shall require a written agreement
between the Parties;


--------------------------------------------------------------------------------


(ii)           managing, reviewing and/or amending the development plan for each
AVI Exclusive Product until an IND is filed, after which time the Steering
Committee will no longer have oversight responsibility for that AVI Exclusive
Product;

(iii)          managing, reviewing and/or amending the development plan for each
Ercole-AVI Exclusive Product until an IND is filed, after which time the
Steering Committee will no longer have oversight responsibility for that
Ercole-AVI Exclusive Product;

(iv)          making proposals to the Parties to review and approve regarding
amendment of the terms of this Agreement;

(v)           shall perform such other functions and responsibilities as are
given to it under the express provisions of this Agreement or as it shall
determine for the purpose of performing the duties set forth above.

(c)   Operation.

(i)            The Steering Committee shall form a quorum when two (2)
representatives of each Party are present. Decisions of the Steering Committee
require unanimous consent. If any issue is unresolved after formal consideration
by the Steering Committee, either Party may by written notice to the other refer
that issue for dispute resolution pursuant to Section 12.6.

(ii)           For the avoidance of doubt, notwithstanding any failure of the
Steering Committee and/or the respective officers of each Party to reach an
agreement pursuant to Section 12.6, and until such disagreement is finally
resolved, the provisions of this Agreement shall continue to be in full force
and effect and the Parties shall be obligated to perform their respective
obligations and be entitled to their respective rights under this Agreement.

(iii)          Each Party shall be responsible for its own expenses incurred in
connection with Steering Committee meetings. The location of the meetings of
Steering Committee shall alternate at sites selected by each Party. Unless one
Party objects in writing, the Steering Committee may conduct their meetings via
teleconference or videoconference.


ARTICLE 2.               LICENSE GRANTS AND OTHER RIGHTS

2.1  License Term.  As used herein, “License Term” shall begin on the Effective
Date and, unless earlier terminated as herein provided, shall end on the later
of (i) the expiration of the last to expire patent included in the Patents, or
(ii) if all the patents listed in subpart (i) are found to be either invalid or
unenforceable, ten (10) years from the Effective Date.

2.2  AVI License Grants.  Subject to the AGDG Agreement and the limitations set
forth in Section 1.3(b)(4) and termination provisions set forth in Sections
2.2(b) below, AVI grants Ercole the following licenses:


--------------------------------------------------------------------------------


(a)                                  License Grants. AVI grants Ercole an
exclusive worldwide license to the AVI Patents solely to research, develop,
offer for sale, sell, import and export Ercole-AVI Exclusive Products.

(b)                                 Termination of Licenses.  The licenses
granted under Section 2.2(a) shall automatically terminate with respect to any
Ercole-AVI Exclusive Target which has been removed from the Ercole-AVI Exclusive
Targets pursuant to Section 1.3(c).

2.3  Sublicenses Under AVI Patent Rights.

(a)                                  Subject to the terms and conditions of this
Agreement and during the License Term, Ercole will have the right to grant
sublicenses under the licenses from AVI set forth in Section 2.2 to Third
Parties solely for the purposes of enabling such Third Party to discover,
develop and commercialize Ercole-AVI Exclusive Products.

(b)                                 Any sublicense granted by Ercole under this
Agreement is subject to and will be consistent with the terms and conditions of
this Agreement.  The grant of any such sublicense hereunder will not relieve
Ercole of its obligations under this Agreement. Ercole will promptly notify AVI
of all sublicenses granted by Ercole, as well as sublicensee contact
information.

(c)                                  In the event of a material default by any
sublicensee under an Ercole sublicense, Ercole will (i) inform AVI, (ii) hold
AVI harmless, and (iii) take any action reasonably necessary to prevent such
default from giving AGDG the right to terminate the AGDG Agreement. Such actions
may include, but are not limited to, causing the sublicensee promptly to cure
the default and terminating the sublicense.

2.4  Ercole License Grants. Subject to the UNC License and Isis CLA and the
limitation set forth in Section 1.3(b)(4), Ercole grants AVI the following
licenses:

(a)                                  License Grants. Ercole grants to AVI an
exclusive worldwide license to the Splicing Patents solely to research, develop,
make and have made, offer for sale, sell, import and export AVI Exclusive
Products.

(b)                                 Termination of Licenses.  The licenses
granted under Section 2.4(a) shall automatically terminate with respect to any
AVI Exclusive Target which has been removed from the AVI Exclusive Targets
pursuant to Section 1.3(c).

2.5  Sublicenses Under Splicing Patents.

(a)                                  Subject to the terms and conditions of this
Agreement and during the License Term, AVI may grant a sublicense to a Third
Party collaborator under the Splicing Patents solely for the purposes of
enabling such Third Party to develop and commercialize AVI Exclusive Products.

(b)                                 Any sublicense granted by AVI under this
Agreement is subject to and will be consistent with the terms and conditions of
this Agreement, the Isis CLA and the UNC License.


--------------------------------------------------------------------------------


Without limiting the generality of the foregoing, as required by the Isis CLA,
AVI shall not be permitted to grant any sublicenses to an AVI Exclusive Product
until an IND has been submitted for that AVI Exclusive Product. The grant of any
such sublicense hereunder will not relieve AVI of its obligations under this
Agreement. AVI will promptly notify Ercole of all sublicenses granted by AVI, as
well as sublicensee contact information.

(c)                                  In the event of a material default by any
sublicensee under an AVI sublicense, AVI will (i) hold Ercole harmless and (ii)
take any action reasonably necessary to prevent such default from giving UNC or
Isis the right to terminate the UNC License or the Isis CLA, as the case may be.
Such actions may include, but are not limited to, causing the sublicensee
promptly to cure the default and terminating the sublicense.

2.6  Other Rights.

If the sale or use of a Product that bears a royalty payable to the other Party
under this Agreement would infringe patent rights owned or controlled by the
other Party (other than Patents expressly licensed hereunder), the Party
controlling such patents covenants not to seek an injunction against
infringement or otherwise enforce such patents in a manner that would prevent
the other Party or its Affiliates or sublicensees from developing or
commercializing the relevant Product and will, upon request, negotiate a
commercially reasonable license to such patents.


ARTICLE 3.               ROYALTIES AND PAYMENTS

3.1  Royalties Payable to AVI by Ercole on Sales of Products by Ercole.

(a)           Ercole-AVI Exclusive Products.  The royalty payable to AVI by
Ercole for sales by Ercole, its Affiliates or sublicensees of any Ercole-AVI
Exclusive Products shall be equal to ***** percent of Net Sales plus an amount
equal to the royalty payable by AVI under the AGDG Agreement as a result of the
sale of such Ercole-AVI Exclusive Products, provided that in no event shall
Ercole be responsible for royalties payable under the AGDG Agreement in excess
of the amounts specified in this subsection 3.1(a).  Royalties shall be payable
on a country-by-country basis until the later of expiration of the AVI Patents
and Ercole Invention Patents Covering a particular Ercole-AVI Exclusive Product
or the tenth anniversary of first commercial sale (the “AVI Royalty Period”) of
such Ercole-AVI Exclusive Product. On a country-by-country basis, if the last
AVI Patent and Ercole Invention Patent Covering a particular Ercole-AVI
Exclusive Product expires prior to the tenth anniversary of first commercial
sale of such Ercole-AVI Exclusive Product, then the applicable royalty shall be
reduced by ***** percent for the remainder of the AVI Royalty Period.  As of the
Effective Date, the applicable royalty rate payable under the AGDG Agreement on
Ercole-AVI Exclusive Products is ***** percent ***** of Net Sales once
cumulative net sales of “Therapeutic Products” (as defined in the AGDG
Agreement) by AVI and its licensees exceed ***** dollars *****. Ercole’s royalty
payment obligation will be reduced by the amount of any future reduction in
AVI’s royalty obligation under the AGDG Agreement. AVI will provide Ercole with
information reasonably requested related to current and cumulative net sales of
PMO Products.  This payment obligation shall survive any expiration or earlier
termination of this Agreement or any of the licenses granted hereunder.


--------------------------------------------------------------------------------


3.2  Royalties Payable to Ercole by AVI on Sales of Products by AVI.

(a)           AVI Exclusive Products.  The royalty payable to Ercole by AVI for
sales by AVI, its Affiliates or sublicensees of any AVI Exclusive Products shall
be equal to ***** percent of Net Sales plus an amount equal to the royalties
payable by Ercole under the UNC License and the Isis CLA as a result of the sale
of such AVI Exclusive Products, provided that in no event shall AVI be
responsible for royalties payable under the UNC License or the Isis CLA in
excess of the amounts specified below in this subsection 3.2(a).  Royalties
shall be payable on a country-by-country basis until the later of expiration of
all Splicing Patents and AVI Invention Patents Covering a particular AVI
Exclusive Product or the tenth anniversary of first commercial sale (the “Ercole
Royalty Period”) of such AVI Exclusive Product. On a country-by-country basis,
if the last Splicing Patent and AVI Invention Patent Covering a particular AVI
Exclusive Product expires prior to the tenth anniversary of first commercial
sale of such AVI Exclusive Product, then the applicable royalty shall be reduced
by ***** for the remainder of the Ercole Royalty Period.  As of the Effective
Date, the applicable royalty rate payable under the UNC License on AVI Exclusive
Products is ***** percent ***** and the applicable royalty rate payable under
the Isis CLA on AVI Exclusive Products is ***** percent *****. This amount will
be reduced by the amount of any future reduction in Ercole’s royalty obligation
under the UNC License or the Isis CLA. This payment obligation shall survive any
expiration or earlier termination of this Agreement or any of the licenses
granted hereunder.

3.3  Development Milestones.

(a)           Ercole-AVI Exclusive Products.  Ercole will pay or will cause its
Affiliates or sublicensees to pay to AVI the following milestone payments for
each Ercole-AVI Exclusive Product within sixty (60) days after achievement of
each of the following events in the specified jurisdiction, or where no
jurisdiction is specified, in the first Major Market Country:

Milestone Event

 

Milestone Payment

 

Start of IND-Enabling GLP Tox
Studies

 

US $*****

 

Filing of IND



 

US $*****

 

First Initiation of Phase II Trial



 

US $*****

 

US NDA Approval



 

US $*****

 

EC Approval



 

US $*****

 

Japanese Approval



 

US $*****

 

 

(b)           AVI Exclusive Products.  AVI will pay or will cause its Affiliates
or sublicensees to pay to Ercole the following milestone payments for each AVI
Exclusive Product within sixty (60) days after achievement of each of the
following events in the specified jurisdiction, or where no jurisdiction is
specified, in the first Major Market Country:


--------------------------------------------------------------------------------


 

Milestone Event

 

Milestone Payment

 

Start of IND-Enabling GLP Tox
Studies

 

US $*****

 

Filing of IND



 

US $*****

 

First Initiation of Phase II Trial



 

US $*****

 

US NDA Approval



 

US $*****

 

EC Approval



 

US $*****

 

Japanese Approval



 

US $*****

 

 

3.4  Commercial Success Milestones.

In order to satisfy Ercole’s obligation under the Isis CLA, AVI, its Affiliates
or sublicensees will pay Ercole a one-time milestone payment equal to *****
dollars ***** for each AVI Exclusive Product that has Net Sales of ***** dollars
***** or more in a Calendar Year.  For clarity, such payment shall only be due
once per AVI Exclusive Product in the first Calendar Year in which Net Sales
total or exceed ***** dollars ***** and not in any subsequent years when Net
Sales meet or exceed this amount.  Any commercial success milestone due
hereunder will be payable in quarterly installments of ***** dollars ***** over
the ***** years following the year in which the milestone was met.

3.5  Payment of Royalties and Milestones; Reports.

Each Party will make royalty payments to the other Party for each Product sold
during a Calendar Quarter within sixty (60) days of the last day of that
Calendar Quarter.  Each royalty payment will be accompanied by a written report
for that Calendar Quarter showing the calculation of Net Sales of the Product
sold by such Party, its Affiliates and its sublicensees worldwide during the
quarterly reporting period and the calculation of the royalties and Milestones
payable under this Agreement, all on a country-by-country and Product-by-Product
basis.

3.6  Payment Modalities; Foreign Currency Conversion; Late Payment Charges;
Offset.

(a)                                  Payments.  All payments by a Party under
this Agreement will be made in United States Dollars by bank wire transfer in
next day available funds to such bank account in the United States designated in
writing by Ercole or AVI, from time to time.

(b)                                 Late Payments; Collections.  In the event
that any payment, including royalty or milestone payments, due hereunder is not
made when due, the payment will bear interest from the date due at the lesser of
(i) one and one-half percent (1.5%) per month,


--------------------------------------------------------------------------------


compounded monthly, or (ii) the highest rate permitted by law.  If a Party
disputes in writing the amount of an invoice presented by the other Party within
thirty (30) days of receipt of such invoice, the late fees will only apply to
the correct amount as later determined or agreed.  The payment of such interest
will not limit a Party from exercising any other rights it may have as a
consequence of the lateness of any payment.  In addition, each Party agrees to
pay all costs of collection, including reasonable attorneys’ fees, incurred by
the other Party in enforcing the payment obligations after a due date has passed
under this Agreement.

(c)                                  Conversion.  If a Party receives any
revenues in currency other than U.S. dollars, then for purposes of making
royalty payments required hereunder, such revenues shall be converted into U.S.
dollars at the conversion rate for the foreign currency as published in the
eastern edition of The Wall Street Journal as of the last business day of the
applicable calendar quarter in which the corresponding sales of Products were
made.

(d)                                 Offset.  If a Party suffers a loss as a
result of a breach of this Agreement by the other Party, the non-breaching Party
may offset such loss against any amounts payable hereunder.

3.7  Audits Rights.

(a)                                  Upon the written request of AVI or Ercole,
as the case may be, and not more than once in each Calendar Year, AVI or Ercole
will permit the other Party’s independent certified public accountant to have
access during normal business hours to its records as may be reasonably
necessary to verify the accuracy of the royalty reports and the Party’s
compliance in other respects with this Agreement for the current year and the
preceding three years prior to the date of such request, provided however that
any given calendar year will be subject to audit no more than once.  The
accounting firm will disclose to the auditing Party only whether the royalty
reports are correct or incorrect, the specific details concerning any
discrepancies or other non-compliance, and the corrected amount of Net Sales and
royalty payments.  No other information will be provided to the auditing Party.

(b)                                 If such accounting firm concludes that
additional royalties were owed during such period, the delinquent Party will pay
the additional royalties within sixty (60) days of the date such Party receives
the accounting firm’s written report.  The fees charged by such accounting firm
will be paid by the auditing Party unless the additional royalties, milestones
or other payments owed by the audited Party exceed five percent (5%) of the
royalties, milestones or other payments paid for the time period subject to the
audit, in which case the audited Party will pay the reasonable fees and expenses
charged by the accounting firm.

(c)                                  Each Party will treat all financial
information subject to review under this Section 3.7 or under any sublicense
agreement in accordance with the confidentiality provisions of Article 5, and
will cause its accounting firm to enter into an acceptable confidentiality
agreement obligating such firm to retain all such financial information in
confidence pursuant to such confidentiality agreement. Notwithstanding the
foregoing, it is expressly


--------------------------------------------------------------------------------


agreed that a royalty report provided hereunder may be provided, in whole or in
pertinent part, to UNC or Isis by Ercole to the extent required by the UNC
License or the Isis CLA, as the case may be, or to AGDG by AVI to the extent
required by the AGDG Agreement.

3.8  Taxes.

If laws, rules or regulations require withholding of income taxes or other taxes
imposed upon payments set forth in this Article 3, each Party will make such
withholding payments as required and subtract such withholding payments from the
payments set forth in this Article 3.  Each Party will submit appropriate proof
of payment of the withholding taxes to the other Party within a reasonable
period of time.


ARTICLE 4.               INTELLECTUAL PROPERTY

4.1  Ownership of Inventions.

(a)                                  Neither Party hereto will be deemed by this
Agreement to have been granted any license or other rights to the other Party’s
rights in any inventions, technology, discoveries, or other proprietary property
(collectively, “Inventions”) existing as of the Effective Date of this
Agreement, except as expressly provided herein.

(b)                                 Subject to Section 4.1(d), any Inventions
made under the Research Plan, either solely by Ercole or jointly with AVI, which
(i) relate to the Splicing Patents and do not relate to the AVI Patents or (ii)
are Covered by the Splicing Patents and are not Covered by the AVI Patents, will
be assigned to Ercole.  Any Inventions made under the Research Plan, either
solely by AVI or jointly with Ercole, which (x) relate to the AVI Patents and do
not relate to the Splicing Patents or (y) are Covered by the AVI Patents and are
not Covered by the Splicing Patents, will be assigned to AVI. Such an Invention
will be an “Ercole Invention” or an “AVI Invention,” as the case may be, and
Patents claiming such Inventions will be “Ercole Invention Patents” or “AVI
Invention Patents,” respectively.

(c)                                  Subject to Section 4.1(d), AVI and Ercole
will jointly hold title to all Inventions, whether or not patentable, that are
made by either or both Parties under the Research Plan that relate to or are
Covered by both the AVI Patents and the Splicing Patents, as well as to Patents
filed thereon.  Such Inventions will be “Jointly Owned Inventions,” and Patents
claiming such Jointly Owned Inventions will be “Jointly Owned Invention
Patents.”  AVI and Ercole will promptly provide each other with notice whenever
a Jointly Owned Invention is made.  The Parties agree and acknowledge that,
except insofar as this Agreement provides otherwise, the default rights
conferred on joint owners under US patent law as of the Effective Date,
including the right of each Party to independently practice, license and use a
joint patent, will apply in relation to the Jointly Owned Invention Patents
throughout the world as though US patent law applied worldwide.

(d)                                 Any invention claiming the composition of
matter of a Splicing Modulator or an analog thereof and any invention related to
the use of such compounds shall be referred to as a “Compound Invention”.  All
Compound Inventions arising from activities under the Research Plan and related
to a Splicing Modulator designed to modulate the splicing of


--------------------------------------------------------------------------------


an Ercole-AVI Exclusive Target shall be solely owned by Ercole and shall be
designated as Ercole Inventions.  All Compound Inventions arising from
activities under the Research Plan and related to a Splicing Modulator designed
to modulate the splicing of an AVI Exclusive Target shall be solely owned by AVI
and shall be designated as AVI Inventions.

(e)                                  The Parties agree, upon reasonable request,
to execute any documents reasonably necessary to effect and perfect each other’s
ownership of any Invention.

4.2  Filing, Prosecution, Maintenance, Enforcement and Defense of Patents Owned
or Controlled by AVI.

(a)                                  AVI will have the sole and exclusive right,
in its sole discretion and at its expense, to file, prosecute, maintain, enforce
and defend any Patents within the AVI Patents and the AVI Invention Patents. 
Ercole shall provide such assistance, at AVI’s expense, as AVI may reasonably
request in pursuing such legal action.

(b)                                 Ercole will promptly advise AVI if Ercole
becomes aware of any suspected or actual infringement of the AVI Patents and the
AVI Invention Patents by any person.

(c)                                  AVI will be entitled to all damages and
monetary awards recovered as a result of its enforcement of the AVI Patents and
the AVI Invention Patents. Notwithstanding the foregoing, if AVI’s enforcement
of the AVI Patents and AVI Invention Patents results from a Third Party’s
unauthorized development, sale or other commercialization of a Splicing
Modulator that targets an Ercole-AVI Exclusive Target, then Ercole shall be
entitled to receive ***** percent of any damages or monetary awards recovered
and remaining after deduction of each Parties’ expenses associated with the
enforcement action.

4.3  Filing, Prosecution, Maintenance, Enforcement and Defense of Patents Owned
or Controlled by Ercole.

(a)                                  Ercole will have the sole and exclusive
right and responsibility at its own expense, to file, prosecute, maintain,
enforce and defend the Ercole Splicing Patents and the Ercole Invention Patents.
 AVI shall provide such assistance, at Ercole’s expense, as Ercole may
reasonably request in pursuing such legal action.

(b)                                 AVI will promptly advise Ercole if AVI
becomes aware of any suspected or actual infringement of such Ercole Splicing
Patents or the Ercole Invention Patents by any person.

(c)                                  Ercole will be entitled to all damages and
monetary awards recovered as a result of enforcing the Ercole Splicing Patents
and the Ercole Invention Patents. Notwithstanding the foregoing, if Ercole’s
enforcement of the Ercole Patents and Ercole Invention Patents results from a
Third Party’s unauthorized development, sale or other commercialization of a
Splicing Modulator that targets an AVI Exclusive Target, then AVI shall be
entitled


--------------------------------------------------------------------------------


to receive ***** percent of any damages or monetary awards recovered and
remaining after deduction of each Parties’ expenses associated with the
enforcement action.

4.4  Filing, Prosecution, Maintenance, Enforcement and Defense of Jointly Owned
Invention Patents.

Ercole and AVI will negotiate in good faith an appropriate arrangement for the
use, prosecution, maintenance and enforcement of any Jointly Owned Invention
Patents.

4.5  Third Party Patents.

(a)          Notice and Control.  If either Party becomes aware of a patent
assigned to a Third Party that includes one or more claims which could
potentially be infringed by activities conducted by either Party under this
Agreement, it will immediately inform the other Party, and representatives of
AVI and Ercole will meet to discuss whether any action is warranted and, if so,
possible courses of action.  If the Third Party patent claim relates primarily
to AVI technology, AVI will take the lead in any negotiations or legal actions
with the Third Party, taking into consideration suggestions made by Ercole and
Ercole’s counsel, and AVI shall have final say in any settlement or business
arrangement with the Third Party.  If the Third Party patent claim relates
primarily to Ercole technology, Ercole will take the lead in any negotiations or
legal actions with the Third Party, taking into consideration suggestions made
by AVI and AVI’s counsel, and Ercole shall have final say in any settlement or
business arrangement with the Third Party.  Each party will be responsible for
its own legal expenses related to such actions.

(b)         New Third Party Royalty Payments.  If any license agreement or
settlement is entered into pursuant to Section 4.5 (a) that establishes a
royalty obligation to a Third Party on sales of Products, such royalty payment
will be made by the Parties as follows.

(i)                                     Ercole-AVI Exclusive Products - If the
Third Party patent for which a royalty is due relates primarily to Ercole
technology (and has therefore been agreed to directly by Ercole pursuant to
Section 4.5 (a)), Ercole shall bear full responsibility for the Third Party
royalty payment.  If the Third Party patent for which the royalty is due relates
primarily to AVI technology, Ercole may deduct half of the Third Party royalty
payment from the royalty payments due AVI, provided, however, that the royalty
rate paid to AVI (net of payments due to AGDG) shall not be less than ***** of
Net Sales of the Ercole-AVI Exclusive Product on which the Third Party royalty
is being paid.

(ii)                                  AVI-Exclusive Products - If the Third
Party patent for which a royalty is due relates primarily to AVI technology (and
has therefore been agreed to directly by AVI pursuant to Section 4.5 (a)), AVI
shall bear full responsibility for payment of the Third Party royalty payment. 
If the Third Party patent for which the royalty is due relates primarily to
Ercole technology, AVI may deduct half of the Third Party royalty payment from
the royalty payments due Ercole, provided, however, that the royalty rate paid
to Ercole (net of payments due to Isis and the University of North Carolina)
shall not be less than ***** of Net Sales of the respective AVI Exclusive
Product on which the Third Party royalty is being paid.


--------------------------------------------------------------------------------



ARTICLE 5.               CONFIDENTIALITY

5.1  Nondisclosure Obligation.

All Confidential Information disclosed by one Party to the other Party hereunder
will be maintained in confidence by the receiving Party and will not be
disclosed to a Third Party or Affiliate or used for any purpose except as set
forth below.

5.2  Permitted Disclosures.

Except as otherwise provided herein, a Party may disclose Confidential
Information received from the other Party:

(a)                                  to governmental or other regulatory
agencies in order to obtain Patents or approval to conduct clinical trials, or
to gain marketing approval; provided that such disclosure may be made only to
the extent reasonably necessary to obtain such patents or approvals;

(b)                                 to Affiliates, sublicensees, agents,
consultants, and/or other Third Parties for the development, manufacturing
and/or marketing of the Product (or for such parties to determine their interest
in performing such activities) in accordance with this Agreement on the
condition that such Affiliates, sublicensees and Third Parties agree to be bound
by the confidentiality obligations contained in this Agreement; or

(c)                                  if such disclosure is required by law or
court order.

(d)                                 Either Party may disclose (i) a copy of this
Agreement on a confidential basis to prospective investors and (ii) a mutually
agreed upon redacted copy of this Agreement on a confidential basis to
prospective collaborators; provided, however, that a Party can never disclose
the other Party’s Exclusive Targets without the express prior written consent of
such Party, it being understood that Ercole may disclose the Exclusive Targets
to Isis.


ARTICLE 6.               PUBLICATION AND PUBLICITY

6.1  Publication.

(a)                                  The Parties agree that it is customary in
the industry to publish results obtained from clinical trials and other studies
of a Product, and that each Party may publish such information obtained, subject
to the provisions of this Section.

(b)                                 Except as provided otherwise herein, the
Parties will be entitled to publish or present on the results of the Research
Plan hereunder and any Product, provided that the Party seeking to publish will
deliver to the other Party for its review a copy of any proposed publication,
poster or an abstract of any oral presentation at scientific meetings involving
any Product hereunder, or the Confidential Information of the other Party, at
least 45 days prior to submission of scientific publications or abstracts of
oral presentations.  The reviewing Party will have the right to request that any
of its Confidential Information be deleted from such publication or
presentation, and the disclosing Party will comply with


--------------------------------------------------------------------------------


that request.  If the disclosing Party does not receive any feedback from the
reviewing Party within that 45-day period, the disclosing Party will be free to
proceed with the publication or presentation except that neither Party may
publish on the other Party’s Products without the prior written approval of the
other Party, which may be given at that Party’s sole discretion.

6.2  Publicity.

Except as otherwise provided herein or required by law, neither Party will
originate any publication, news release or other public announcement, written or
oral, whether in the public press, or stockholders’ reports, or otherwise,
relating to this Agreement, and neither Party will use the name, trademark,
trade name, logo or likeness of the other Party or its employees in any
publicity, news release or disclosure relating to this Agreement, or its subject
matter, without the prior permission of the other Party.


ARTICLE 7.               INDEMNIFICATION

7.1  Indemnification by Ercole.

Ercole will indemnify, defend and hold AVI and its agents, employees, officers
and directors (the “AVI Indemnitees”) harmless from and against any and all
liability, damage, loss, cost or expense (including reasonable attorneys’ fees)
arising out of Third Party claims or suits related to (a) Ercole’s performance
of its obligations under this Agreement; (b) breach by Ercole of its
representations and warranties set forth in Article 9; (c) Ercole’s choice of
Ercole-AVI Exclusive Targets pursuant to Article 1; or (d) the manufacture, use,
importation or commercialization (including marketing) of Ercole-AVI Exclusive
Products;  provided, however, that Ercole’s obligations pursuant to this Section
7.1 will not apply to the extent such claims or suits result from (y) the gross
negligence or willful misconduct of any of the AVI Indemnitees or (z) a breach
by AVI of its representations and warranties set forth in Section 9. Ercole
shall also indemnify AGDG to the extent required by the AGDG Agreement.

7.2  Indemnification by AVI.

AVI will indemnify, defend and hold Ercole and its agents, employees, officers
and directors (the “Ercole Indemnitees”) harmless from and against any and all
liability, damage, loss, cost or expense (including reasonable attorney’s fees)
arising out of Third Party claims or suits related to (a) AVI’s performance of
its obligations under this Agreement; (b) breach by AVI of its representations
and warranties set forth in Article 9; (c) AVI’s choice of AVI Exclusive Targets
pursuant to Article 1; or (d) the manufacture, use, importation or
commercialization (including marketing) of AVI Exclusive Products; provided
however, that AVI’s obligations pursuant to this Section 7.2 will not apply to
the extent that such claims or suits result from (y) the gross negligence or
willful misconduct of any of the Ercole Indemnitees or (z) a breach by Ercole of
its representations and warranties set forth in Article 9. AVI shall also
indemnify UNC and Isis to the extent required by the UNC License or the Isis
CLA, as the case may be.


--------------------------------------------------------------------------------


7.3          Notification of Claims; Conditions to Indemnification Obligations.

As a condition to a Party’s right to receive indemnification under this Article
7, it will (i) promptly notify the other Party as soon as it becomes aware of a
claim or action for which indemnification may be sought pursuant hereto, (ii)
cooperate with the indemnifying Party in the defense of such claim or suit, and
(iii) permit the indemnifying Party to control the defense of such claim or
suit, including without limitation the right to select defense counsel. In no
event, however, may the indemnifying Party compromise or settle any claim or
suit in a manner which admits fault or negligence on the part of the indemnified
Party without the prior written consent of the indemnified Party. The
indemnifying Party will have no liability under this Article 7 with respect to
claims or suits settled or compromised without its prior written consent.


ARTICLE 8.               TERM AND TERMINATION OF AGREEMENT

8.1  Termination of Agreement.

This Agreement shall continue in full force and effect for the License Term
unless terminated as set forth in this Article 8.

8.2  Termination upon Breach.  If one Party is in breach of this Agreement and
has not cured such breach within ninety (90) days after receipt of written
notice requesting cure of the breach, then the non-breaching Party may upon
written notice to the breaching Party terminate the rights and licenses granted
hereunder to the breaching party.  In such event, the rights and licenses
granted to the terminating Party with respect to Gene Targets that are exclusive
targets at the time of termination shall remain exclusive, such that the
breaching Party upon such termination grants to the non-breaching Party an
exclusive, royalty-free (as to the breaching Party), worldwide license, with the
right to sublicense, to practice the other Party’s Patents as described under
Sections 2.2 and 2.3 (in the case where AVI is the breaching Party) or Sections
2.4 and 2.5 (in the case where Ercole is the breaching Party).  Any royalty,
milestone or other payment obligations of the non-breaching Party to the
breaching Party shall cease as of the date of such termination except to the
extent such payments are required under a Third Party license agreement (e.g.,
the AGDG Agreement, the UNC License or the Isis CLA).  Alternatively, if one
Party breaches this Agreement and such breach jeopardizes the rights of the
other Party under a Third Party license agreement (e.g., the AGDG Agreement, the
UNC License or the Isis CLA), then the non-breaching Party may, at its sole
discretion, elect in writing to terminate only those Third Party rights granted
to the other Party hereunder, without terminating the remainder of this
Agreement.  In such instance, the breaching party shall have only such cure
rights as are expressly provided for in the applicable Third Party license
agreement.

8.3  Termination upon Bankruptcy; Rights in Bankruptcy.

This Agreement may be terminated with written notice by either Party at any time
during the License Term upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings by the other Party or
upon an assignment of a substantial portion of the assets for the benefit of
creditors by the other Party; provided, however, in the case of any involuntary
bankruptcy proceeding such right to terminate will only become effective if the
party consents to the involuntary bankruptcy or such proceeding is not dismissed
within 90 days of the filing thereof.


--------------------------------------------------------------------------------


All rights and licenses granted under or pursuant to this Agreement by AVI or
Ercole are, and will otherwise be deemed to be, for purposes of Section 365(n)
of the U.S. Bankruptcy Code, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code. The Parties agree that
the Parties, as licensees of such rights under this Agreement, will retain and
may fully exercise all of their rights and elections under the U.S. Bankruptcy
Code.

8.4  Accrued Rights and Surviving Obligations.

(a)                                  Expiration or termination of the Agreement
will not relieve the Parties of any obligation accruing prior to such expiration
or termination, including, but not limited to, obligations to pay royalties
and/or milestones under Article 3, Sections 3.6 through 3.9, 4.1, and Articles
5, 6, 7, 8, 9, 10, 11, 12.

(b)                                 The rights of any sublicensee under any
permitted sublicense granted pursuant to Section 2.3 or 2.4 will survive the
termination of this Agreement to the extent provided in the sublicense, and the
licensor therein agrees to assign all such sublicenses to the other Party
hereto.  All payments then or thereafter due to such licensor from each
surviving sublicense shall become owed directly to the other Party hereto;
provided that such Party shall remit to the other Party the amount by which any
such payments exceed the corresponding amount that would have been payable
hereunder.


ARTICLE 9.               REPRESENTATIONS AND WARRANTIES; DISCLAIMER


9.1  REPRESENTATIONS AND WARRANTIES OF THE PARTIES.

Each Party represents and warrants to the other Party that, as of the Effective
Date:


(A)                                  SUCH PARTY IS DULY ORGANIZED AND VALIDLY
EXISTING UNDER THE LAWS OF THE STATE OF ITS INCORPORATION AND HAS FULL CORPORATE
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE PROVISIONS
HEREOF;


(B)                                 SUCH PARTY HAS TAKEN ALL CORPORATE ACTION
NECESSARY TO AUTHORIZE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT;


(C)                                  THIS AGREEMENT IS A LEGAL AND VALID
OBLIGATION OF SUCH PARTY, BINDING UPON SUCH PARTY AND ENFORCEABLE AGAINST SUCH
PARTY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY SUCH PARTY DOES NOT CONFLICT WITH ANY
AGREEMENT, INSTRUMENT OR UNDERSTANDING, ORAL OR WRITTEN, TO WHICH SUCH PARTY IS
A PARTY OR BY WHICH SUCH PARTY MAY BE BOUND, AND DOES NOT VIOLATE ANY LAW OR
REGULATION OF ANY COURT, GOVERNMENTAL BODY OR ADMINISTRATIVE OR OTHER AGENCY
HAVING AUTHORITY OVER SUCH PARTY. ALL CONSENTS, APPROVALS AND AUTHORIZATIONS
FROM ALL GOVERNMENTAL AUTHORITIES OR OTHER THIRD PARTIES REQUIRED TO BE OBTAINED
BY SUCH PARTY IN CONNECTION WITH THIS AGREEMENT HAVE BEEN OBTAINED;


(D)                                 SUCH PARTY HAS THE FULL AND EXCLUSIVE RIGHT,
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT, TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING THE RESEARCH PLAN) AND TO GRANT THE LICENSES
GRANTED HEREUNDER;


--------------------------------------------------------------------------------



(E)                                  AVI EXPRESSLY ACKNOWLEDGES THE LIMITATIONS
AND RESTRICTIONS THAT APPLY TO SUBLICENSEES UNDER THE UNC LICENSE AND ISIS CLA
AND WARRANTS THAT IT WILL ADHERE TO SUCH LIMITATIONS AND RESTRICTIONS.

Ercole represents and warrants that, as of the date of this Agreement:


(A)                                  OTHER THAN THE ISIS CLA AND THAT UNC
LICENSE, THERE ARE NO AGREEMENTS BETWEEN ERCOLE AND ANY THIRD PARTIES WHICH
WOULD PRECLUDE OR OTHERWISE LIMIT ITS ABILITY TO CONDUCT ITS TASKS AND
OBLIGATIONS UNDER THE RESEARCH PLAN OR OTHERWISE FULFIL ITS OBLIGATIONS UNDER
THIS AGREEMENT;


(B)                                 THE ISIS CLA AND THE UNC LICENSE ARE IN FULL
FORCE AND EFFECT, AND THE COPIES ATTACHED HERETO ARE ACCURATE AND COMPLETE.
ERCOLE SHALL NOT AMEND THESE AGREEMENTS IN A WAY THAT WOULD ADVERSELY AFFECT THE
RIGHTS OF AVI HEREUNDER TO PRACTICE THE SUBLICENSED TECHNOLOGY WITHOUT AVI’S
EXPRESS WRITTEN CONSENT, PROVIDED THAT ADDING, REMOVING OR REPLACING EXCLUSIVE
TARGETS UNDER THE ISIS CLA (OTHER THAN AVI EXCLUSIVE TARGETS) DOES NOT
CONSTITUTE A CHANGE REQUIRING NOTICE TO OR CONSENT OF AVI.

AVI represents and warrants that, as of the date of this Agreement:


(A)                                  OTHER THAN THE AGDG AGREEMENT, THERE ARE NO
AGREEMENTS BETWEEN AVI AND ANY THIRD PARTIES WHICH WOULD PRECLUDE OR OTHERWISE
LIMIT AVI’S ABILITY TO CONDUCT ITS TASKS AND OBLIGATIONS UNDER THE RESEARCH PLAN
OR OTHERWISE FULFIL ITS OBLIGATIONS UNDER THIS AGREEMENT;


(B)                                 THE AGDG AGREEMENT IS IN FULL FORCE AND
EFFECT, AND THE COPY ATTACHED HERETO IS ACCURATE AND COMPLETE. AVI MAY NOT AMEND
THE AGDG AGREEMENT IN A WAY THAT WOULD ADVERSELY AFFECT THE RIGHTS OF ERCOLE
HEREUNDER TO PRACTICE THE SUBLICENSED TECHNOLOGY WITHOUT ERCOLE’S EXPRESS
WRITTEN CONSENT.


9.2  DISCLAIMERS.

THE SPLICING MODULATORS AND SERVICES PROVIED UNDER THE RESEARCH PLAN ARE
PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF
FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE MATERIALS
WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD
PARTY.

THE PARTIES EXPRESSLY DISCLAIM ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR NON-INFRINGEMENT OF THIRD PARTY RIGHTS, UNLESS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT.


--------------------------------------------------------------------------------



ARTICLE 10.            NOTICE

10.1 Notice.

All notices which are required or permitted hereunder will be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

if to AVI, to:

One S.W. Columbia, Suite 1105

Portland OR 97258

Attention:  President

Fax No:503-227-0751

if to Ercole, to:

79 TW Alexander Dr., Bldg 4401, Suite 200

Research Triangle Park, NC 27709

Attention:  President

Fax No: (919) 536-1700

with a copy to:

Hutchison Law Group PLLC

5410 Trinity Road, Suite 400

Raleigh, North Carolina  27607

Attn:  William N. Wofford

Fax No:  1 (919) 829 9696

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
will be deemed to have been given when delivered if personally delivered or sent
by facsimile on a business day, on the business day after dispatch if sent by
nationally-recognized overnight courier and on the third business day following
the date of mailing if sent by mail.


ARTICLE 11.            RECORDS

11.1 Records.

Each Party will maintain records, in sufficient detail and in good scientific
manner, which will fully and properly reflect all work done and results achieved
in the performance of its responsibilities under the Research Plan hereunder. 
Each Party will have the right, during normal business hours and upon reasonable
prior notice, to inspect and copy those records of the other Party referred to
herein that are necessary or useful to the inspecting Party for the purposes of
making any required filings with Regulatory Authorities in order to obtain
manufacturing approvals and/or marketing approvals. Each Party will maintain
such records and the information disclosed therein in confidence in accordance
with Article 5.


--------------------------------------------------------------------------------



ARTICLE 12.            MISCELLANEOUS PROVISIONS

12.1           Relationship of the Parties.

It is expressly agreed that AVI and Ercole will be independent contractors and
that the relationship between the two Parties will not constitute a partnership,
joint venture or agency. Neither AVI nor Ercole will have the authority to make
any statements, representations or commitments of any kind, or to take any
action, which will be binding on the other, without the prior consent of the
other Party.

12.2        Successors and Assigns.

Neither this Agreement nor any interest hereunder may be assigned or otherwise
transferred, nor, except as expressly provided hereunder, may any right or
obligations hereunder be assigned or transferred by either Party without the
prior written consent of the other Party; provided, however, that either Party
may, without such consent, assign the Agreement and its rights and obligations
hereunder to an Affiliate or in connection with the transfer or sale of all or
substantially all of its business to which this Agreement relates (whether by
sale of stock, sale of assets or merger).  Any permitted assignee will assume
all obligations of its assignor under the Agreement.  This Agreement will be
binding upon the successors and permitted assigns of the Parties.  Any attempted
assignment not in accordance with this Section 12.2 will be void. For
clarification, in no event will any proper assignment or other transfer of this
Agreement cause an increase in the obligations of the assigning party or its
successor or assign (e.g., no intellectual property rights owned or controlled
by such successor or assign shall be licensed or assigned under this Agreement
except as expressly provided for in Section 2.6).

12.3        Entire Agreement; Amendments.

This Agreement contains the entire understanding of the Parties with respect to
the license, development and commercialization of Products hereunder. All
express or implied agreements and understandings, either oral or written,
heretofore made by the Parties on the same subject matter are expressly
superseded by this Agreement. The Agreement may be amended, or any term hereof
modified, only by a written instrument duly executed by both Parties hereto.

12.4        Force Majeure.

Neither Party will be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached the Agreement for failure or delay in
fulfilling or performing any term of the Agreement when such failure or delay is
caused by or results from causes beyond the reasonable control of the affected
Party including, without limitation, embargoes, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labor disturbances, or acts of God. The affected Party will notify the
other Party of such force majeure circumstances as soon as reasonably practical
and will make every reasonable effort to mitigate the effects of such force
majeure circumstances.


--------------------------------------------------------------------------------


12.5        Applicable law

The Agreement will be governed by and construed in accordance with the laws of
the State of Delaware without regard to its conflicts of law principles.

12.6        Dispute Resolution

(a)                                  The Parties recognize that disputes may
from time to time arise between the Parties during the term of this Agreement. 
In the event of such a dispute, either Party, by written notice to the other
Party, may have such dispute referred to the Parties’ respective executive
officers designated below, for attempted resolution by good faith negotiations
within 30 days after such notice is received.  Said designated officers are as
follows:

For AVI:

 

President

 

For Ercole:

 

Chairman

 

(b)                                 If the executive officers are unable to
reach unanimous consent with respect to activities conducted under Sections
1.5(b)(i) or 1.5(b)2(ii), then Ercole or AVI, respectively, shall have the final
decision making authority with respect to matters regarding Ercole-AVI Exclusive
Products or AVI Exclusive Products.

(c)                                  In the event the designated executive
officers are not able to resolve such dispute after such 30-day period, each
Party may pursue its rights and remedies in law or equity in any court of
competent jurisdiction.

12.7        No consequential damages

IN NO EVENT WILL EITHER PARTY OR ANY OF ITS RESPECTIVE AFFILIATES BE LIABLE TO
THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT
LIABILITY OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS OR
REVENUE, OR CLAIMS OF CUSTOMERS OF ANY OF THEM OR OTHER THIRD PARTIES FOR SUCH
OR OTHER DAMAGES.  Notwithstanding the foregoing, if Ercole materially breaches
its obligations with respect to the AGDG Agreement, then Ercole may be liable
for damages arising as a consequence of such breach and if AVI materially
breaches its obligations with respect to the UNC License or the Isis CLA, then
AVI may be liable for damages arising as a consequence of such breach.

12.8        Captions

The captions to the several Articles and Sections hereof are not a part of the
Agreement, but are merely a convenience to assist in locating and reading the
several Articles and Sections hereof.


--------------------------------------------------------------------------------


12.9        Waiver

The waiver by either Party hereto of any right hereunder, or the failure to
perform, or a breach by the other Party will not be deemed a waiver of any other
right hereunder or of any other breach or failure by said other Party whether of
a similar nature or otherwise.

12.10      Compliance with law

Nothing in this Agreement will be deemed to permit a Party to export, re-export
or otherwise transfer any Product sold under this Agreement without compliance
with applicable laws.

12.11      Severability.

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby, unless the absence of the
invalidated provision(s) adversely affect the substantive rights of the Parties.
The Parties will in such an instance use their best efforts to replace the
invalid, illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, maintains the balance of the rights
and obligations of the Parties under this Agreement.

12.12      Construction.

Each Party has had the opportunity to consult with counsel in connection with
the review, drafting and negotiation of this Agreement. Accordingly, the rule of
construction that any ambiguity in this Agreement will be construed against the
drafting Party will not apply.

12.13      Counterparts.

This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

Ercole Biotech, Inc.

 

AVI BioPharma, Inc.

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT 1

DEFINITIONS

1.1                               “Active Program” means with respect to a Gene
Target, an Ercole-AVI Exclusive Target or an AVI Exclusive Target, any
reasonable (as defined below) ongoing research, development, or
commercialization (including research, development or commercialization
activities conducted by a Third Party pursuant to a valid sublicense under this
Agreement), of a Product directed to such Gene Target.

For purposes of clarification, research, development and commercialization
efforts with respect to an Ercole-AVI Exclusive Target or an AVI Exclusive
Target or Product shall be deemed reasonable if the applicable Party’s research
and development efforts with respect to such Gene Target or Product are
reasonably comparable with other projects in such Party’s portfolio at a similar
stage of development and of similar market potential.  Reasonable research,
development and commercialization efforts should include preclinical studies,
human clinical studies and development aimed at obtaining regulatory approval
for marketing a Product that modulates such Gene Target.

1.2                               “Affiliate” with respect to either Party means
any person, organization, corporation or other business entity (collectively,
“Person”) controlling, controlled by, or under common control with such Party. 
For purposes of this definition, “control” refers to the possession, directly or
indirectly, of the power to direct the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise, of
a Person.

1.3                               “AVI Exclusive Product” means a Splicing
Modulator that modulates an AVI Exclusive Target and is Covered by the Splicing
Patents and/or an AVI Invention Patent.

1.4                               “AVI Exclusive Target” has the meaning set
forth in Section 1.2.

1.5                               “AVI Invention” has the meaning set forth in
Section 4.1(b).

1.6                               “AVI Invention Patent” has the meaning set
forth in Section 4.1(b).

1.7                               “AVI Patents” means the Patents listed in
Exhibit 6.

1.8                               “Calendar Quarter” means the respective
periods of 3 consecutive calendar months ending on March 31, June 30, September
30 and December 31.

1.9                               “Calendar Year” means each successive period
of 12 months commencing on January 1 and ending on December 31.

1.10                        “Collaboration Term” means the term of the Research
Plan as set forth in Section 1.1.


--------------------------------------------------------------------------------


1.11                        “Confidential Information” means information which
is (a) of a confidential and proprietary nature; and (b) not readily available
to that Party’s competitors and which, if known by a competitor of that Party,
might lessen any competitive advantage of that Party or give such competitor a
competitive advantage.

For the purposes of this Agreement, “Confidential Information” includes, without
limitation, (a) information that is proprietary or confidential or which is
treated by that Party as confidential and which relates either directly or
indirectly to the business of that Party regardless of the form in which that
information is constituted, and which is not lawfully in the public domain; and
(b) any confidential information in relation to Patents, technology, know-how,
or any improvements owned or controlled by a Party hereto.

“Confidential Information” will not include any information that the receiving
Party can establish by written records:

(i)                                     was known by it prior to the receipt of
Confidential Information from the disclosing Party;

(ii)                                  was disclosed to the receiving Party by a
Third Party having the right to do so;

(iii)                               was, or subsequently became, in the public
domain through no fault of the receiving Party, its officers, directors,
employees or agents;

(iv)                              was concurrently or subsequently developed by
personnel of the receiving Party without having had access to the disclosing
Party’s Confidential Information;

(v)                                 was disclosed with the prior written consent
of the disclosing Party; or

(vi)                              was disclosed by the receiving Party pursuant
to any judicial or governmental request, requirement or order.

1.12                        “Covered”, “Covering” or “Cover” mean any process,
method, organism or part thereof, composition of matter, biological compound or
part thereof which when made, used, practiced or sold would, but for the
applicable license granted pursuant to this Agreement constitute an infringement
of any valid claim, or claims, in the referenced Patent.

1.13                        “EC Approval” means approval of a Product for
marketing in the European Union by the European Commission (“EC”) or, if a Party
seeks approval through mutual recognition therein, by the Ministry of Health of
the United Kingdom, France, Germany, Italy or Spain (each a “Major European
Country”), without the requirement for price having been approved.  If a Product
can be sold in a Major European Country without EC or Ministry of Health
approval, EC Approval will be deemed to have been obtained on the first sale of
a Product in a Major European Country.


--------------------------------------------------------------------------------


1.14                        “Ercole-AVI Exclusive Product” means a Splicing
Modulator that modulates an Ercole-AVI Exclusive Target and that is Covered by
the AVI Patents and/or an Ercole Invention Patent.

1.15                        “Ercole-AVI Exclusive Target” has the meaning set
forth in Section 1.2.

1.16                        “Ercole Invention” has the meaning set forth in
Section 4.1(b).

1.17                        “Ercole Invention Patent” has the meaning set forth
in Section 4.1(b).

1.18                        “Ercole Splicing Patents” means the Patents listed
in Exhibit 4.

1.19                        “Exclusive Targets” means either or both of the
Ercole-AVI Exclusive Targets and the AVI Exclusive Targets.

1.20                        “Gene Target” means a transcriptional unit of a
gene, and any protein product of such transcriptional unit, including all splice
variants.

1.21                        “IND” means an Investigational New Drug Application
or similar application or submission for approval to conduct human clinical
investigations filed with or submitted to a Regulatory Authority in conformity
with applicable Regulatory Authority regulations.

1.22                        “IND-Enabling GLP Tox Studies” means, at a minimum,
the pharmacokinetic and toxicology studies required to meet the safety
regulations for filing an IND, as well as any additional studies required by a
Regulatory Authority as a prerequisite to filing an IND.

1.23                        “Initiation of Phase II Trial” means the dosing of
the first patient in the first human clinical trial conducted in patients and
designed to indicate a statistically significant level of efficacy for a Product
in the desired indication, as well as to obtain some indication of the dosage
regimen required.

1.24                        “Invention” has the meaning set forth in Section
4.1(a) herein.

1.25                        “Isis CLA” means that certain Collaboration and
License Agreement between Ercole and Isis Pharmaceuticals effective May 16,
2003, attached (as redacted) hereto as Exhibit 8.

1.26                        “Jointly Owned Invention” has the meaning set forth
in Section 4.1(d).

1.27                        “Jointly Owned Invention Patent” has the meaning set
forth in Section 4.1(d).

1.28                        “License Term” has the meaning set forth in Section
2.1.

1.29                        “Major Market” means any one of the following
countries: the United States, Japan, the United Kingdom, France, Germany, Italy
or Spain.


--------------------------------------------------------------------------------


1.30                        “NDA” means a New Drug Application or similar
application or submission for approval to market and sell a new pharmaceutical
product filed with or submitted to a Regulatory Authority in conformity with
applicable Regulatory Authority regulations.

1.31                        “Net Sales” means the gross amount invoiced for
sales, leases and other dispositions of Products by a Party, its Affiliates, and
sublicensees, to an independent Third Party in an arms-length transaction, less:

(a)                                  Trade, quantity and cash discounts allowed;

(b)                                 Discounts, refunds, rebates, chargebacks,
retroactive price adjustments, and any other allowances which effectively reduce
the net selling price;

(c)                                  Credits for actual Product returns;

(d)                                 Any tax imposed on the production, sale,
delivery or use of the Product, including, without limitation, sales, use,
excise or value added taxes;

(e)                                  allowance for bad debt expense that are
more than ninety (90) days old and that Licensee reasonably believes are
uncollectible,

“Net Sales” excludes:

(a)                                  the transfer of reasonable and customary
quantities of free samples of Product(s) and the transfer of Product(s) as
clinical trial materials, other than for subsequent resale;

(b)                                 Sales or transfers of Product(s) among
Ercole or AVI and their respective Affiliates, unless the receiving Party is the
consumer or user of the Product;

(c)                                  Use by Ercole or AVI or their respective
Affiliates or sublicensees of Product for any use connected with the securing of
regulatory approval or validating of a manufacturing process or the obtaining of
other necessary Marketing Approvals for Product (unless such Product is
subsequently sold); and

Notwithstanding the foregoing, if (i) a Party enters an arms-length license
agreement with a Third Party with respect to a Product and (ii) the definition
of Net Sales is different in such license agreement than as described above,
then, the Parties will use the definition described in the third party license
for the calculation of royalties hereunder.

1.32                        “AGDG Agreement” means that certain agreement
between AVI and Anti-Gene Development Group effective May 19, 1993 and amended
in March, 2000 and attached hereto (as redacted) as Exhibit 7.

1.33                        “Party” means either Ercole or AVI, as the case may
be and “Parties” means both Ercole and AVI.


--------------------------------------------------------------------------------


1.34                        “Patent” or “Patents” means the AVI Patents, Isis
Patents, UNC Patents, AVI Invention Patents, and Ercole Invention Patents,
together with any (a) patent applications (including provisional applications)
included therein; (b) any patents issuing from such patent applications; (c) any
continuations-in-part, but only to the extent that they Cover the same invention
claimed in the foregoing, (d) all patents and patent applications worldwide
based on, corresponding to, or claiming the priority date(s) of any of the
foregoing; (e) any reissues, substitutions, confirmations, registrations,
validations, re-examinations, additions, continuations, continued prosecution
applications, requests for continued examination, or divisions of or to any of
the foregoing; and (f) term extension or other governmental action which provide
exclusive rights to a Product beyond the original patent expiration date.

1.35                        “Product” means an Ercole-AVI Exclusive Product or
an AVI Exclusive Product, or both.

1.36                        “Regulatory Authority” means any applicable
government regulatory authority involved in granting approvals for the marketing
and/or pricing of a Product worldwide including, without limitation, the United
States Food and Drug Administration (“FDA”) and any successor government
authority having substantially the same function, and foreign equivalents
thereof.

1.37                        “Research Plan” is the plan attached hereto as
Exhibit 3.

1.38                        “Royalty Period” has the meaning set forth in
Section 3.1(a) for Ercole-AVI Exclusive Products and 3.2(a) for AVI Exclusive
Products.

1.39                        “Splicing Modulator” means an oligonucleotide or
analog thereof that selectively modulates RNA Splicing or polyadenylation by a
non-Rnase dependent mechanism at the nucleic acid level by specifically binding
to the sequence of a selected messenger or viral ribonucleic acid (RNA) by
base-pairing, thus causing a selective pattern of gene expression.

1.40                        “Splicing Patents” means the Isis Splicing Patents
and the Ercole Splicing Patents.

1.41                        “Third Party” means any Party other than AVI or
Ercole and their respective Affiliates.

1.42                        “UNC License” means that certain License Agreement
between Ercole and The University of North Carolina at Chapel Hill effective
October 15, 2001, attached hereto (as redacted) as Exhibit 9.


--------------------------------------------------------------------------------


Exhibit 2

AVI Exclusive Targets and Ercole-AVI Exclusive Targets

AVI Exclusive Targets

Gene Name

 

ENSEMBL Gene ID

 

 

 

 

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

 

 

Ercole-AVI Exclusive Targets

Gene Name

 

ENSEMBL Gene ID

 

 

 

 

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

 

 


--------------------------------------------------------------------------------


Exhibit 3

Research Plan


1.              OVERVIEW

Ercole and AVI wish to collaborate to develop oligonucleotides that modulate RNA
splicing (Splicing Modulators).  As such, Ercole and AVI will work together
under the direction of the Steering Committee to identify morpholino and
morpholino peptide conjugate oligomers that modulate RNA splicing of
therapeutically relevant genes of interest. These oligomers will be also used to
help address the mechanisms by which Splicing Modulators can modulate RNA
processing and act as therapeutic agents. Ercole and AVI will also collaborate
to identify additional oligomer modifications that can be exploited to modulate
RNA splicing.


2.              DRUG DISCOVERY

A.           Ercole and AVI will design and identify morpholino and morpholino
peptide conjugate Splicing Modulators that modulate the splicing of Ercole-AVI
Exclusive Gene Targets and the AVI Exclusive Gene Targets  (The “Modulator
Commitment”).

·                  For each Ercole-AVI Exclusive Target, AVI will provide up to
30 Splicing Modulators, requested by Ercole, to be tested in a cell-based assay
for their ability to modulate splicing.  Ercole will perform preclinical drug
discovery pharmacology on morpholino and morpholino peptide conjugate Splicing
Modulators supplied by AVI for Ercole-AVI Exclusive Targets.

·                  For each AVI Exclusive Target, AVI will perform preclinical
drug discovery pharmacology on morpholino and morpholino peptide conjugate
Splicing Modulators supplied by AVI.  Ercole will collaborate with AVI regarding
AVI Exclusive Targets, including but not limited to: Splicing Modulators
identification, selection and targeting, in vitro assays and preclinical drug
development.

B.             Although the desired efficacy and potency will vary for different
targets and cell lines which express the target, it is generally desired that
the Splicing Modulator promotes at least a ***** decrease in the targeted mRNA
splice variant at a concentration of ***** or lower using electroporation or
scrape-loading for delivery in cell culture.

C.             For Splicing Modulators selected for further drug development,
AVI will provide morpholino and morpholino peptide conjugates, including
negative and positive control sequences, in sufficient amounts to carry out
required rodent pharmacology studies, not to exceed ***** grams per gene target
(the “Study Materials”).  The initial ***** of Study Materials will be free of
charge.  For additional amounts, the Study Materials will be provided by AVI at
cost.

D.            AVI and Ercole will transfer bioanalytical methods as needed to
one another to support preclinical pharmacology/pharmacokinetics studies and
will provide collaborative advice in these areas.


--------------------------------------------------------------------------------


E.              Under direction of the Steering Committee and for their
respective Gene Targets, Ercole and AVI will perform preclinical toxicology/PK
studies required for IND filing and early clinical trial design.


3.              MEDICINAL CHEMISTRY

A.           To facilitate improvements of morpholino and morpholino peptide
conjugate oligomers as Splicing Modulators, Ercole will evaluate morpholino and
morpholino peptide conjugate oligomers in Ercole’s RNA processing models.  The
oligomers will include molecules containing modifications as suggested and
agreed to by the parties. AVI will provide over the term of the agreement, but
not less than two years, up to 30 different oligomers for cell-based assays
(*****) and for in vivo experiments (*****).

B.             Ercole will evaluate efficacy of oligomers in Ercole’s cellular
and animal RNA processing model systems.

C.             AVI and Ercole will discuss and confer on any plans for
evaluation in RNA processing model systems of any additional oligonucleotide
modifications.

D.            Those Splicing Modulators with modifications that show promise in
model systems will be shared by both parties in their application to
therapeutically relevant targets.


4.              FURTHER DEVELOPMENT

Any time that Ercole decides to develop an Ercole-AVI Exclusive Product beyond
the stage covered in this Research Plan (for example, to conduct formal GLP
toxicology and clinical testing), Ercole will so notify AVI, and Ercole and AVI
will negotiate and execute a Supply Agreement covering the manufacture of that
particular oligomer to support Ercole’s development and commercial needs
(“Supply Plan”).  The Supply Agreement will provide for either: a) the supply of
material to Ercole by AVI (with financial terms to include industry-standard
manufacturing margins); or b) the transfer of the manufacturing process to an
acceptable third-party contract manufacturer (with payment of an
industry-standard royalty to AVI on manufacturing patents and know-how).


5.              USE OF MATERIALS, DATA AND INFORMATION

A.           Unless provided otherwise herein, all Splicing Modulators and any
related research materials delivered to Ercole under this Agreement will not be
used in research or testing involving human subjects. The Splicing Modulators
and any related research materials supplied under this Agreement must be used
with prudence and appropriate caution in any experimental work, since not all of
their characteristics may be known.  Ercole agrees to comply with all applicable
laws, rules and regulations in connection with its use of Splicing Modulators
and related research materials provided hereunder.

B.             Ercole may use data and information generated pursuant to the
testing and evaluations, or otherwise provided to Ercole by AVI hereunder, for
internal drug discovery purposes only, consistent with the terms of this
Agreement.  AVI acknowledges that Ercole may


--------------------------------------------------------------------------------


wish to provide such data and/or information to a Third Party in connection with
a permitted investment, sublicense or partnering activity under this Agreement.

C.             AVI may use data and information generated pursuant to the
testing and evaluations, or otherwise provided to AVI by Ercole hereunder, for
internal drug discovery purposes only, consistent with the terms of this
Agreement.  Ercole acknowledges that AVI may wish to provide such data and/or
information to a Third Party in connection with a permitted investment,
sublicense or partnering activity under this Agreement.

D.            Consistent with the foregoing provisions, if Ercole conducts
studies comparing the chemistry Covered By the AVI Patents with the chemistry of
a Third Party, all data and information incorporating or relating to the
chemistry Covered By the AVI Patents that result from such studies is
confidential and proprietary to AVI and will not be disclosed to Third Parties,
consistent with the provisions of Article 4 of the Agreement; provided, however,
that Ercole may disclose such data and information to Third Parties under the
terms of a confidentiality agreement to the extent necessary to enable Ercole to
compare the relative performance or properties of specific Splicing Modulators
but only so long as Ercole does not disclose the chemistry or sequence of such
Splicing Modulator.


--------------------------------------------------------------------------------


Exhibit 4

Ercole Splicing Patents

US Patent No. ***** entitled *****.

US Patent No. ***** entitled *****.

US Patent No. ***** entitled *****.

US Patent No. ***** entitled *****.


--------------------------------------------------------------------------------


Exhibit 5

Isis Splicing Patents

US Patent No. ***** entitled *****.


--------------------------------------------------------------------------------


Exhibit 6

AVI Patents

Morpholino Backbone Patents

1.  Attorney Docket No. ***** entitled ***** - U.S. Patent No. *****

2.  Attorney Docket No. ***** entitled ***** - U.S. Patent No. *****

3.  Attorney Docket No. ***** entitled ***** - U.S. Patent No. *****

4.  Attorney Docket No. ***** entitled ***** - U.S. Patent No. *****

5.  Attorney Docket No. ***** entitled ***** – CA *****, JP *****, AU *****, EP
*****, KR *****

6.  Attorney Docket No. ***** entitled ***** –EP *****

7.  Attorney Docket No. ***** entitled ***** – US Provisional Application *****

ESPRIT

8 - 10.  Attorney Docket Nos. *****  entitled ***** – U.S. Patent ***** and
pending US applications *****; corresponding CA, JP, AU, EP applications

Delivery Technology

11 & 12.  Attorney Docket Nos. ***** entitled ***** – U.S. application *****
pending; corresponding CA, JP, AU, EP, KR applications

13.  Attorney Docket No. ***** entitled ***** - U.S. application ***** pending;
corresponding PCT application

14.  Attorney Docket No. ***** entitled ***** – U.S. application ***** pending;
corresponding PCT application

15.  Attorney Docket No. ***** entitled ***** – U.S. application ***** pending;
corresponding CA, AU, EP applications

16.  Attorney Docket No. ***** entitled ***** – US Application ***** pending;
corresponding PCT application


--------------------------------------------------------------------------------


Licensed Intellectual Property

17 & 18.  Attorney Docket No. ***** entitled ***** – U.S. Patent Nos. *****; EP
Patent No. *****; corresponding CA, JP applications *****

19.  Attorney Docket No. ***** – U.S. Patent No.  *****

20.  Attorney Docket No. ***** entitled ***** - U.S. Patent No. *****; AU Patent
No. *****; EP Patent No. *****

21.  Attorney Docket No. ***** entitled ***** – U.S. Patent No. *****

22.  Attorney Docket No. ***** entitled ***** – U.S. Patent No. *****


--------------------------------------------------------------------------------


Exhibit 7

AGDG Agreement


--------------------------------------------------------------------------------


Exhibit 8

Isis CLA


--------------------------------------------------------------------------------


Exhibit 9

UNC License


--------------------------------------------------------------------------------